UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4384
VERICK DANOVA FAUCETTE,
             Defendant-Appellant.
                                       
          Appeal from the United States District Court
           for the District of Maryland, at Baltimore.
  Joseph Robert Goodwin, District Judge, sitting by designation.
                          (CR-00-348-S)

                  Submitted: September 25, 2001

                      Decided: October 24, 2001

  Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David P. Henninger, Bel Air, Maryland, for Appellant. Stephen M.
Schenning, United States Attorney, Philip S. Jackson, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. FAUCETTE
                              OPINION

PER CURIAM:

   Verick Danova Faucette appeals his conviction for possession of a
firearm by a convicted felon and possession of ammunition by a con-
victed felon under 18 U.S.C.A. § 922(g)(1) (West 2000). Faucette
contends that the district court should have suppressed a statement he
made to a detective during the search of his home because the detec-
tive failed to advise him of his rights under Miranda v. Arizona, 384
U.S. 436 (1966). We affirm.

  We review the legal conclusions in a district court’s suppression
determination de novo and the underlying facts under the clearly erro-
neous standard. See United States v. Rusher, 966 F.2d 868, 873 (4th
Cir. 1992).

   Under Miranda, prior to a custodial interrogation, government offi-
cials must inform a suspect of certain rights. See United States v. Sul-
livan, 138 F.3d 126, 130 (4th Cir. 1998). Statements elicited in
violation of these rules are inadmissible in the prosecution’s case-in-
chief. Id. The procedural safeguards prescribed by Miranda apply
only when there has been such a restriction on a person’s freedom as
to render him in custody. Id. The test for determining whether an indi-
vidual is in custody for Miranda purposes is whether, under the total-
ity of the circumstances, the "suspect’s freedom of action is curtailed
to a degree associated with formal arrest." Berkemer v. McCarty, 468
U.S. 420, 440 (1984) (internal quotation marks omitted); see United
States v. Howard, 115 F.3d 1151, 1154 (4th Cir. 1997).

   The facts in this case do not demonstrate that Faucette’s freedom
of action was curtailed to such a degree. Faucette was not handcuffed
or otherwise restrained. The questioning occurred in the presence of
Faucette’s family members and in his own home. Detectives never
told Faucette he was not free to leave. Faucette was not arrested until
three weeks following the search. Thus, we conclude that the district
court did not err when it declined to suppress Faucette’s statements
for failure to administer Miranda warnings. See United States v.
Burns, 37 F.3d 276, 281 (7th Cir. 1994); United States v. Howard,
991 F.2d 195, 200 (5th Cir. 1993).
                     UNITED STATES v. FAUCETTE                    3
  We therefore affirm Faucette’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED